DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 20 is objected to because of the following informalities: the term “when” in line 5 of claim 20 should be deleted; the term “a” should be added before the phrase “non-transitory computer readable medium” in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “high frequency” in claim 32 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For this examination, any degree of alternating current will be considered a high frequency alternating current.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-26 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brydon et al.’824 (WO 97/05824 – cited by Applicant).
Regarding claim 20, Figures 9 and 12 disclose a fluid flow sensing system 40, the system comprising: a housing 48 having a chamber 74 to allow passage of fluid; a flap 72 provided within the chamber, wherein passage of fluid through the chamber causes displacement of the flap in at least two directions; a piezoelectric sensor 62 coupled to the flap for generating an output signal upon displacement of the flap, the sensor configured to sense a displacement of said moveable flap and a vibration of said moveable flap, said displacement of said moveable flap being representative of a flow rate associated with the fluid and said vibration of said moveable flap being representative of a frequency associated with the fluid; a processor (Figure 16, analyzer 104); and a non-transitory computer readable medium (inherent to the processor) comprising one or more programming instructions that when executed by the processor cause the processor to: receive said output signal, and analyze the output signal to determine both a flow rate of the fluid through the chamber and a frequency characteristic of the fluid (page 8, line 9 – page 12, line 5).
Brydon et al.’824 discloses all of the elements of the current invention, as discussed above, except for the sensor being a piezoresistive sensor. It is Officially noted that the use of a piezoresistive sensor to measure fluid flow rate is an alternate equivalent to measuring a fluid flow rate using a piezoelectric sensor (see section [0009] of Loose’169 – US Pub No. 2005/0125169 – cited by Applicant; section [0028] of Davis et al.’572 – US Pub No. 2007/0044572 – cited by Applicant; and section [0020] of Johansson et al.’592 – US Pub No. 2007/0277592 – cited by Applicant). It would have been within the skill of the art to substitute a piezoresistive sensor for the piezoelectric sensor of Brydon et al.’824 since it has generally been held within the skill of the art to substitute alternate equivalent expedients. Furthermore, it would be an obvious design choice to a person of ordinary skill in the art to modify the piezoelectric sensor of Brydon et al.'824 to be a piezoresistive sensor because the Applicant has not disclosed that the feature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with the piezoelectric sensor of Brydon et al.'824 because both provide the same or similar predictable results, e.g. providing a measure of air flow and generating sound data.
Brydon et al.’824 discloses all of the elements of the current invention, as discussed above, except for the piezoresistive sensor comprising at least two orthogonal piezoresistive circuits. However, it would be an obvious design choice to a person of ordinary skill in the art to modify the piezoresistive sensor of Brydon et al.’824 to include first and second piezoresistive circuits perpendicular to each other because Applicant has not disclosed that the feature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the piezoresistive sensor of Brydon et al.’824 because both provide the same or similar predictable results, e.g. sensing a displacement of said moveable flap and a vibration of said movable flap.
Regarding claim 21, Brydon et al.’824 fails to disclose that the flap is tapered. However, without persuasive evidence that the particular shape of the flap is significant, the shape of the flap is a matter of design choice which a person of ordinary skill in the art would have found obvious (see MPEP 2144.04 IV. B.).
Regarding claim 22, both piezoresistive circuits of Brydon et al.’824, as modified, are configured to sense the flow rate and the frequency characteristic.
Regarding claim 23, as one flap is provided within the chamber of Brydon et al.’824, the sensor is configured to simultaneously sense displacement of the flap representative of flow rate of the fluid and vibration of the flap representative of the frequency of the fluid.
Regarding claim 24, Brydon et al.’824 discloses that its sensor is configured to sense the frequency characteristic of the fluid in the range of about 1 Hz to about 1000 Hz (page 11, line 26 – page 12, line 5).
Regarding claim 25, it is noted that Applicant has failed to provide any details in the Specification of criticality or unexpected results regarding the 120ohm resistance recited in the claim. Without evidence of criticality or unexpected results, it would have been within the skill of the art, through routine experimentation, to realize an optimum resistance value for the piezoresistive circuits in order to obtain the most accurate flow rate and frequency characteristic determinations.
Regarding claim 26, the system of Brydon et al.’824 comprises programming instructions that when executed by the processor cause the processor (of a voltage conversion unit) to convert the received output signal into a voltage output signal (page 13, lines 12-16). It is noted that for the piezoresistive sensor of Brydon et al.’824, as modified, the voltage conversion unit would be a conventional voltage divider circuit which converts a resistance to a voltage.
Regarding claim 32, the output signal of the sensor inherently has a steady state component that represents flow data and a high frequency alternating component that represents frequency data.
Regarding claim 33, element 80 of Figures 9 and 11 are considered a mouthpiece attached to one end of the housing.
Regarding claim 34, Figure 12 shows that the flap is provided within the chamber in a direction that is transverse to the flow of fluid through the chamber.
Regarding claims 35 and 36, the sections of Brydon et al.'824 cited above, as modified, disclose a method comprising the steps recited in the claims.
Claims 27, 28, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brydon et al.’824, as applied to claims 26 and 36, further in view of Larom’459 (USPN 6,447,459 – cited by Applicant).
Brydon et al.'824, as modified, discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the processor being configured to generate an amplified voltage output signal, convert the amplified voltage output signal into a digital output signal, and determine, using a calibration curve that correlates the digital output signal to the flow rate, the flow rate of the fluid based upon the digital output signal. While Brydon et al.’824 discloses using a signal processing analyser to process a signal received from the sensor (Figure 16, element 104), it fails to provide details of the signal processing analyser. It is noted that it is well known in the signal processing art to receive an analog signal, amplify the signal, convert the signal to a digital signal using an analog-to-digital converter, and then further process the resultant digital signal using a signal processor in order to provide a final output. Larom'459 teaches a well known signal processing system that comprises a voltage conversion unit, an amplification unit, an analog-to-digital converter, and a calculation unit having stored therein a calibration curve, wherein the system is used to convert an output signal into a voltage output signal, amplify the voltage output signal into an amplified voltage output signal, convert the amplified voltage output signal into a digital output signal, and correlate the digital output signal to an air flow rate using the stored calibration curve (col. 8, lines 41-56). It would have been obvious to one of ordinary skill in the art to use the voltage conversion unit of Brydon et al.'824 in combination with an amplification unit, converter, and calculation unit, as taught by Larom'459, since it is well known in the signal processing art to amplify a received voltage signal and then convert it into a digital signal for further signal processing by a calculation unit.
It is noted that because the signal processing analyser of Brydon et al.’824 determines the air flow rate from the signal output received from the sensor, the signal processing analyser inherently comprises an air flow rate determining unit for receiving the amplified voltage output signal and determining in response thereto a flow rate of the fluid based on said amplified voltage output signal and said digital output signal.
Claims 29-31 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brydon et al.’824 in view of Larom’459, as applied to claims 27 and 37, further in view of Gavriely’568 (USPN 6,168,568 – cited by Applicant).
Regarding claims 29, 30, 39, and 40, Brydon et al.'824 in view of Larom’459 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the processor being configured to generate, using a sound card, a sound data signal in response to the amplified voltage output signal, and to convert the sound data signal into a frequency signal. Gavrieli’568 teaches measuring breath sounds of a subject in order to provide information indicative of the nature and severity of pulmonary diseases (col. 1, lines 19-27, col. 2, lines 15-52, and col. 2, line 62 – col. 3, line 17). Gavrieli’568 further teaches a processing unit configured to analyze an obtained sound data signal, the processing unit comprising a sound processing unit for generating the sound data signal in response to an amplified voltage output signal, and a frequency conversion unit for receiving the sound data signal and in response thereto converting the signal into a frequency signal/waveform, wherein the frequency conversion unit includes a fast fourier transform module (col. 24, lines 22-25, and see THE WHEEZE DETECTION METHOD starting in col. 29). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Brydon et al.’824 in view of Larom’459 to include a sound determining unit for measuring breath sounds of the subject, as taught by Gavrieli’568, since it would provide information indicative of a pulmonary disease within the subject, such as airflow obstruction. The sound determining unit includes a processor configured to generate, using a sound card, a sound data signal in response to an amplified voltage output signal, and to convert the sound data signal into a frequency signal, wherein a fast fourier transform is used to convert the sound data signal into the frequency signal.
Regarding claims 31 and 41, Brydon et al.'824 in view of Larom’459 further in view of Gavriely’568 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to analyze the frequency signal to identify peak frequencies indicative of a medical condition. Gavriely’568 discloses analyzing the frequency signal to identify peak frequencies indicative of a respiratory medical condition (col. 3, lines 33-57). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Brydon et al.'824 in view of Larom’459 further in view of Gavriely’568 to include a processor configured to analyze the frequency signal to identify frequencies indicative of a medical condition, as taught by Gavriely’568, since it would alert a user to a respiratory medical condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791